Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications 10/28/2021
 
Claims pending	1-8,10-22,24-33 
Claims withdrawn	26-31
Claims currently under consideration	1-8,10-22,24-25,32-33 


Priority
This application has a filing date of 02/23/2018 with no earlier priority documents.

Withdrawn Objection(s) and/or Rejection(s)
Any rejection or objection not reiterated from the previous office action has been overcome by Applicant’s amendments.

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-8,10,13-22,24,32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvez et al (2016 Nature Protocols 11:2328-56 including supplementary information; of record).
Parvez et al teach throughout the document and especially the first page, figures, particularly 4 and 2 as further detailed in the procedure section as well as supplementary figures 2 and 4, characterizing physiological responses in cells under oxidative stress by identifying endogenous first responder protein-cysteines (such as in PTEN) via a bioinert photocaged precursor RES (reactive electrophilic species) having such structure illustrated in claim 10 or 24 (and claims 32-33 when R4 is 1-hydroxy(C3 to C8) alkynyl. Parvez et al teach steps of: culturing, in a culture medium, living mammalian cells either transfected with a plasmid or stably integrated with a nucleic acid encoding only a protein tag under conditions effective to express the protein tag alone with no transgene fused to it;  treating the same culture medium with a bioinert photocaged precursor that may generate a RES, the precursor binds to the protein tag under conditions effective to form a bioinert photocaged precursor RES-protein tag complex; subjecting such same culture medium to radiation capable of initiating a chemical reaction (actinic as defined in paragraph 0076 of the present published application) so that the RES is released from the bioinert photocaged precursor RES-protein tag complex with the RES binding to endogenous first responder protein molecule’s cysteines within the living cells, or subcellular locales where the protein tag is selectively expressed, to thereby form at least one covalent RES-labeled endogenous first responder protein-cysteine complex; and isolating the RES-labeled endogenous first responder protein-cysteine complex wherein the RES is 4-hydroxynonenal alkyne, 
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments. 
Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
First from p 13 to the first full paragraph of p 14, the remarks urge Parvez et al does not disclose G-REX™ profiling which has certain benefits over T-REX™, however in accordance with MPEP 2131.04, evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
The penultimate paragraph at p 14 of the current remarks further contends Parvez et al do not teach a nucleic acid encoding only a protein tag under conditions effective to express the protein tag alone with no transgene fused to it, however applicants attention is respectfully invited to supplementary figure 2 in which HaloTag alone was expressed in HEK293T cells by Parvez et al.

New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8,10,13-22,24,32-33 and 11-12,25 are rejected under 35 U.S.C. 103 as being unpatentable over Parvez et al (2016 Nature Protocols  11:2328-56 including supplementary information; of record) in view of  Long et al (2017 Nature Chemical Biology 13:333-8 including supplementary information; of record) 
Parvez et al is relied upon as above.
Parvez et al do not explicitly teach subjecting to UV light at an energy of 0.5 to 5.0 mW per square cm of claims 12,25; nor biotinylation and capture in the manner of claim 11.
Like Parvez et al, Long et al  teach throughout the document characterizing physiological responses in cells by identifying first responder proteins with tagged embryonic cells and photocaged RESs. More particularly in the Online Methods section Long et al disclose irradiation of zebrafish embryos with UV light at an energy of 5mW per square cm as in claims 12,25 and biotin azide pulldowns in the manner set forth in in claim 11.
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to have identified first responder proteins involved 
One of ordinary skill in the art would have been motivated to have identified first responder proteins involved in oxidative stress like Parvez et al with a biotin pulldown and/or with 5 mW per square cm UV light as in Long et al for the benefit of providing orthogonal validation of identified proteins (as noted by Long at p 334 the first full paragraph and legend to figure 1d) regarding the former and discerning whether such observations are generalizable to other organisms regarding the latter, as indeed Parvas et al suggest zebrafish in the first paragraph at p 2332.
One of ordinary skill in the art would have had a reasonable expectation of success in applying a biotin pulldown assay and applying additional irradiation power for studying zebrafish embryos of Long et al toward identifying first responders to cellular oxidative stress as in Parvez et al in light of the detailed experimental protocols for doing each provided in Long et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
18JAN2022